Citation Nr: 1726506	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to veteran status for purposes of basic eligibility to Department of Veterans Affairs (VA) benefits.

 2.  Entitlement to veteran status for purposes of basic eligibility to VA benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel

INTRODUCTION

The Appellant alleges that he had valid military service, from January 1945 to February 1946, with the Commonwealth Army of the Philippines, under the Armed Forces of the United States.  

This matter was last before the Board of Veterans' Appeals (Board) in August 2016.  At that time, it was noted to be on appeal from a May 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, which determined that the Appellant did not have the required military service to make him eligible for VA benefits under the laws administered by VA.  However, upon review of the file, the Board observes that: VA initially determined in February 1997 that the Appellant was not entitled to veteran status; he filed again in May 2009, but the RO determined again in March 2010 that he was not entitled to veteran status; and he submitted additional evidence within one year of that March 2010 decision.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).  Although the Veteran did not file a timely/formal notice of disagreement with regard to March 2010 decision, he, within one year of that decision, submitted additional evidence.  As the RO did not readjudicate this matter as a result of that evidentiary submission, the March 2010 rating action is not final.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In February 1997, the RO in Manila issued a formal determination that the Appellant did not have military service for VA purposes.

2.  Evidence associated with the claims file since the February 1997 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, and is neither cumulative nor redundant of evidence already of record.

3.  The Department of the Army, via the National Personnel Records Center, has certified that the Appellant had no active duty as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces during World War II.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to veteran status for purposes of basic eligibility to VA benefits.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for veteran status, for the purpose of VA benefits, are not met.  38 U.S.C.A. §§ 101, 107, 1110 (West 2014); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Based on review of the record, the Board determines that the agency of original jurisdiction (AOJ) substantially complied with August 2016 remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As the Veteran has not raised any issues regarding the duties to notify and assist, the Board herein proceeds with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II.  New and Material Evidence

In February 1997, the RO issued a decision determining that the Appellant did not have military service such that he would qualify as a veteran, for purposes of payment of VA benefits.  He did not appeal the February 1997 rating action so it became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

At the time of the February 1997 decision, the record contained an affidavit from S.R. and I.U. regarding the Appellant's name and family, an Affidavit for Philippine Army Personnel, and a 1993 Philippine certification of military service.  After the 1997 RO decision became final, the Appellant submitted additional evidence, to include lay statements, a Philippine government document identifying him as a veteran of World War II, and a 2011 Philippine certification of military service.  As this evidence is new and material and raises a reasonable possibility of substantiating the claim, it is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

II.  Eligibility for Veteran Status

The Appellant contends that he is entitled to VA benefits due to service as a recognized guerilla in the service of the United States Armed Forces during World War II. 

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including guerrilla service, is considered recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40 (2016).  The following certifications by the service departments will be accepted as establishing guerrilla service: (1) recognized guerrilla service; (2) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army.  38 C.F.R. § 3.40 (d)(1), (2).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets certain conditions.  See 38 C.F.R. § 3.203 (a) (2016).  However, where an appellant does not submit evidence of service, or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203 (a), VA shall request verification of service from the service department.  38 C.F.R. § 3.203 (c). 

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces.  Service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In regard to service department findings, the Board notes that, in Tagupa v. McDonald, 27 Vet. App. 95 (2014), the Court of Appeals for Veterans Claims (Court) held that a request to the National Personnel Records Center (NPRC) to verify a claimant's service did not satisfy VA's duty under 38 C.F.R. § 3.203 and indicated such requests should be directed to the Department of the Army.  Specifically, the Court determined that a 1998 memorandum of agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) was ambiguous in its delegation of duty to NARA, or its agency, NRPC, for administrative determinations to verify service.  However, in January 2016, the Department of the Army and the NARA signed a new MOA which clearly delegates responsibility of verifying military service to NPRC and effectively supersedes the 1998 MOA.

Here, the record does not reflect any evidence that meets the requirements of 38 C.F.R. § 3.203 (a) and the NPRC has repeatedly verified that the Appellant had no service as a member of the Philippine Commonwealth Army, to include service in the recognized guerrillas, in the service of the United Stated Armed Forces.  Specifically, in February 1997, October 2009, May 2011, April 2014, and March 2015, the NPRC endorsed VA Forms 21-3101 with negative findings.  Forms dated in 2011, 2014, and 2015 reflect verification attempts under both of the Appellant's names (as listed on the first page of this decision) and refer to the documents which the Appellant contends support his claim.

He contends his claim is supported by documents (within the record) that include: 1993 and 2011 certifications of service from the Office of the Adjutant General within the Headquarters of the Armed Forces of the Philippines; affidavits from other individuals regarding the Appellant's name and family history; Philippine government identification documents; and an Affidavit for Philippine Army Personnel (PA AGO Form 23).  While these documents may confirm the Appellant's status as a Filipino veteran, they otherwise fail to satisfy the requirements of 38 C.F.R. § 3.203 (a).  Specifically, none of the documents are official documents from an appropriate United States Service Department.  Moreover, as noted in a July 2015 memorandum from the Department of the Army, some of the documents are inconsistent and the Appellant's name does not appear on the roster for the unit identified (as the one with which he served) on the PA AGO Form 23.

In July 2015, upon request of the Manila RO, the Department of the Army prepared a formal memorandum regarding the Appellant's service.  The memorandum reflects review of relevant documents as well as searches - under both of the Appellant's names - for additional documents.  However, as no additional supportive documents were discovered, the Department of the Army determined that the Appellant's service could not be verified.  Subsequently, the NPRC also re-reviewed available documents and conducted searches under both of the Appellant's names.  The NPRC issued a February 2016 letter to the Manila RO stating that they were again unable to verify the Appellant's service and had "identified responsive records supporting the Department of the Army's previous negative service determination." 

As the Appellant has not provided additional evidence that would warrant a request for recertification from the service department (Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994)), and based on the evidence of record - to include the determinations of the NPRC and the Department of the Army - the Appellant cannot be considered a "veteran" for purposes of VA benefits and the claim must be denied.  38 C.F.R. § 3.203; Duro, 2 Vet. App. at 532; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The petition to reopen the claim of entitlement to veteran status is granted.

Entitlement to veteran status for purposes of basic eligibility to VA benefits is denied.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


